Case 1:20-cv-00829-TWP-MPB Document 16 Filed 04/29/20 Page 1 of 3 PageID #: 54




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 CHARLES RYAN WEINSCHENK,                             )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 1:20-cv-00829-TWP-MPB
                                                      )
 CENTRAL INTELLIGENCE AGENCY,                         )
 FEDERAL BUREAU OF INVESTIGATION,                     )
 INDIANA STATE POLICE,                                )
 NOBLESVILLE SCHOOLS,                                 )
                                                      )
                               Defendants.            )

               Entry Dismissing Action and Directing Entry of Final Judgment

        “District judges have ample authority to dismiss frivolous or transparently defective suits

 spontaneously, and thus save everyone time and legal expense.” Hoskins v. Poelstra, 320 F.3d

 761, 762 (7th Cir. 2003) (citing Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999)). As explained

 below, there is complete absence of any plausible federal claim alleged in the amended complaint

 and "[t]he Supreme Court has frequently said that a suit which is frivolous does not invoke the

 jurisdiction of the federal courts. . . ." Crowley Cutlery Company v. United States, 849 F.2d 273

 (7th Cir. 1988).

        The pro se plaintiff’s amended complaint, filed on April 27, 2020, brings civil rights claims

 against the CIA, FBI, Indiana State Police (ISP), and Noblesville School. Dkt. 11. The amended

 complaint’s “Statement of Claim” alleges the following:

 1) Narrative - Story set in motion by a suspected senior official within the CIA. Cast the Plaintiff
 in the role of "Jesus" with surname meaning "bearing the blood of Christ". Contractors within the
 Indiana State Police (Roman state) then proceeded to persecute the Plaintiff to force a life of
 poverty, carpentry, and deviant associations. Resulted in a symbolic crucifixion to wipe out the
 Plaintiff's line taken literally. At one point Plaintiff made anemic, iron deficiency and simulated
 prison rape, and provided a pair of iron spikes in a courtroom stunt involving now senior officials
 with interesting surnames who were propelled through the ranks to complete the mission.
Case 1:20-cv-00829-TWP-MPB Document 16 Filed 04/29/20 Page 2 of 3 PageID #: 55




 Ultimately resulting in an American consulate being sacrificed to turn the 2016 presidential
 election so the City of Pompeii could be "You're fired" with eventual CIA director cursed or "has
 a spell".
 Dkt. 11 at 7.

         The amended complaint alleges a series of unrelated events dating back to 1997, including

 a hacker looking at family photos, a teacher giving the plaintiff Viagra, ISP troopers arresting him

 for an incident involving a 13-year old in 2002, the FBI conducting brain tests on him in 2002,

 negotiating a deal with Secretary of State Pompeo in 2007, etc. Id. at 7-12. For relief, the plaintiff

 seeks $116 million in compensatory and $428 million in punitive damages, enforcement of “the

 2007 contract,” and the destruction of any evidence collected from him and his family in any

 investigations. Id. at 5.

         The time frames referenced extend far beyond the reach of any applicable statute of

 limitations. Moreover, the amended complaint asserts no viable federal claim. “Conventional legal

 doctrine deems a suit frivolous if it is apparent from a reading of the complaint that there is no

 need to await the defendant’s answer or motion to dismiss, or discovery or legal research, to

 determine that the case is going nowhere—that there’s no possibility of the court’s

 having authority to provide relief to the plaintiff.” Carter v. Homeward Residential, Inc., 794 F.3d

 806, 807 (7th Cir. 2015).

         The amended complaint is dismissed as frivolous and for failure to state a claim upon

 which relief can be granted. Judgment consistent with this Entry shall now issue.

         All pending motions, dkt. [7], [9], 10], are denied as moot.

         IT IS SO ORDERED.

        Date:     4/29/2020
Case 1:20-cv-00829-TWP-MPB Document 16 Filed 04/29/20 Page 3 of 3 PageID #: 56




 Distribution:

 CHARLES RYAN WEINSCHENK
 PO Box 442
 Cicero, IN 46034
